DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 10/23/2020, are acknowledged.  Claims 1-20 are pending.  

Terminal Disclaimer
The terminal disclaimer filed on 10/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application no. 16/816,417 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Claim Rejections
Any previous rejection not reiterated herein has been withdrawn.  Applicant’s arguments with respect to claims 1-4 and 9-20 being anticipated by or, in the alternative, obvious over Tomonari et al.  have been fully considered and are persuasive.  The rejection of 10/23/2020, has been withdrawn. 

Prior Art Made of Record
	EP 3187288 relates to metallic copper fine particles adhered to the surfaces of large-diameter metallic copper particles.  See Abstract.  Monovalent copper oxide is disclosed among other copper compounds.  See pages 13-14.   Average particle diameter sizes appear to range 2/g. 
	Fujimori et al., Applied and Environmental Microbiology, Vol. 2, No. 4, 951-955,  (February 2012) relates to novel antiviral characteristics of nanosized copper (I) iodide particles showing inactivation activity against 2009 pandemic H1N1 influenza virus.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a copper oxide fine particle containing a monovalent copper compound having  the primary and secondary average particle diameters of the ranges claimed and the claimed specific surface area. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618